Title: To Thomas Jefferson from Rochambeau, 29 January 1787
From: Rochambeau, Jean Baptiste Donatien de Vimeur, Comte de
To: Jefferson, Thomas



Paris ce 29. Janvier

Le Cte. de Rochambeau est au desespoir de ne pouvoir se rendre à l’invitation de Monsieur Jefferson pour le vendredi 2. de ce mois. Il doit être ce jour là à Versailles pour la ceremonie de l’ordre du Saint Esprit. Il a l’honneur de lui faire mille tendres complimens, et de lui faire part que sa belle fille vient d’accoucher heureusement d’un garçon.
